Exhibit 10.39

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Strata Trial Collaboration Agreement

This Strata Trial Collaboration Agreement (the “Agreement”) is made and entered
into the 30th day of January, 2017 (the “Effective Date”), by and between Clovis
Oncology, Inc., a Delaware corporation (“Clovis”), having an address of 5500
Flatiron Parkway, Suite 100, Boulder, Colorado 80301, and Strata Oncology, Inc.,
a Delaware corporation (“Strata Oncology”), having an address of 8170 Jackson
Road, Suite A, Ann Arbor, MI  48103, each a “Party” and together the “Parties.”
Capitalized terms used in this Agreement have the meanings set forth in Section
1.1 of this Agreement.

Whereas, Clovis is engaged in clinical development programs directed to Clovis’
proprietary inhibitor of poly (ADP-ribose) polymerase (“PARP”) called rucaparib
(the “Clovis Drug Candidate”), which is currently the subject of Clovis clinical
trials described on Schedule A together, the “Clovis Trials”), for metastatic
castration-resistant prostate cancer  (the “Named Indication”), targeting
certain oncogenic driver mutations as more fully described and defined in
Schedule A (the “Clovis Target Alterations”);

Whereas, Strata Oncology is developing a collaboration among Strata Oncology,
clinical study sites, and clinical study sponsors (hereinafter such
collaboration is referred to as the “Strata Trial Collaboration”) which: (a) is
intended ultimately to be a national clinical trial conducted pursuant to a
master trial protocol with each Participating Study Sponsor (as defined below)
responsible for its respective Strata Partnered Trial (as defined below) and the
study protocol pertaining thereto, and (b) seeks to: (i) identify cancer
patients whose tumors have specific gene mutations through the Strata Oncology
Testing Services (as defined below), and (ii) match each patient with a clinical
study of a therapy that targets that patient’s specific gene mutations (each
herein a “Strata Partnered Trial”), which study is being conducted by one of
Strata Oncology’s partnered clinical study sponsors (herein “Participating Study
Sponsors”);

Whereas, Clovis desires to participate in the Strata Trial Collaboration as a
Participating Study Sponsor;

Whereas, as part of the Strata Trial Collaboration, Strata Oncology intends to
use Thermo Fisher’s Oncomine NGS assay and system (for purposes of this
Agreement, herein referred to as the “Strata Oncology Assay”) to provide next
generation sequencing testing services, which includes without limitation
testing for the Clovis Target Alterations (the “Strata Oncology Testing
Services”) to patients at clinical study sites located in the United States that
have agreed to participate in the Strata Trial Collaboration (“Participating
Study Sites”) and further Clovis and Strata Oncology desire to identify
potentially eligible patients for the Clovis Trials, through the Strata Oncology
Testing Services, subject to and in accordance with the terms of this Agreement;

Now Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

 



 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 1 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

1.0       Definitions.  

1.1       Definitions.  As used in this Agreement, the following defined terms
have the meaning indicated below: 

1.1.1“Affiliate” means, with respect to a Party, any business entity
Controlling, Controlled by, or under common Control with such Party.

1.1.2“Agreement” has the meaning set forth in the title paragraph.

1.1.3“Applicable Law” means applicable laws, rules and regulations, including
any rules, regulations or other requirements of any regulatory authority, that
may be in effect from time to time and applicable to a particular activity of a
Party hereunder, including, without limitation,  (a) the federal anti-kickback
statute (42 USC § 1320a-7(b)) and the related safe harbor regulations; (b) the
Limitation on Certain Physician Referrals pursuant to 42 USC § 1395nn; (c) the
Health Insurance Portability and Accountability Act, located at 45 C.F.R. §§160
and 165; and (d) the relevant requirements of 21 C.F.R. §§312.50 to 312.70,
inclusive ("Responsibilities of Sponsors and Investigators") and 21 C.F.R. Part
50 ("Protection of Human Subjects”).

1.1.4“Approval” or “Approved” means the approval by the FDA of a drug candidate
for marketing in the U.S.

1.1.5“CLIA” means the U.S. Clinical Laboratory Improvement Amendments of 1988,
its implementing regulations and quality standards issued thereunder.

1.1.6“Clovis” has the meaning set forth in the title paragraph.

1.1.7“Clovis Drug Candidate” has the meaning set forth in the Recitals.

1.1.8“Clovis Drug Intellectual Property” has the meaning set forth in Section
9.2.1.

1.1.9“Clovis Drug Product” shall mean a product containing the Clovis Drug
Candidate, as a single active ingredient or in combination with one or more
other active ingredients, which has been Approved.

1.1.10“Clovis Indemnified Party” has the meaning set forth in Section 13.2.

1.1.11“Clovis Target Alterations” has the meaning set forth in the Recitals.

1.1.12“Clovis Trials” has the meaning set forth in the Recitals.





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 2 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

1.1.13“Confidential Information” means any and all technical and non-technical
information relating to the current, future, and proposed products and services
of any of Clovis or any of its Affiliates, or of Strata Oncology or any of its
Affiliates that is disclosed pursuant to this Agreement. In particular,
Confidential Information shall include, without limitation; (a) patent and
patent applications; (b) trade secrets; (c) proprietary information, ideas, gene
sequences, cell lines, samples, media, chemical compounds, assays, biological
materials, techniques, sketches, drawings, works of authorship, models,
inventions, know-how, processes, apparatuses, equipment, algorithms, software
programs, and formulae related to current, future, and proposed products and
services, such as information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing, customer
lists, investors, employees, business and contractual relationships, business
forecasts, sales and merchandising, and marketing plans; (d) any reports
provided by Strata Oncology to Clovis or by Clovis to Strata Oncology under this
Agreement; (e) any non-public information, records and documents to which a
Party obtains or has access to under Section 6.5; and (f) without limiting the
foregoing, (i) in the case of Strata Oncology, any unpublished information
regarding the Strata Trial, the Strata Oncology Assay, or the Strata Oncology
Testing Services; (ii) in the case of Clovis, any unpublished information
regarding the Clovis Trials or the Clovis Drug Candidate; and (iii) with respect
to both Parties, the terms and conditions of this Agreement. 

1.1.14“Control” means the possession, directly or indirectly, of the power to
direct the management or policies of the business entity, whether through the
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other ownership interest of a business entity, or by
contract or otherwise. 

1.1.15“Disclosing Party” has the meaning set forth in Section 8.1.

1.1.16“Effective Date” has the meaning set forth in the title.

1.1.17  “FDA” means the U.S. Food and Drug Administration.

1.1.18“First Party” has the meaning set forth in Section 9.1.

1.1.19“Full Strata Test Report” means the complete Strata Oncology Assay test
results obtained for a Participating Patient, including PHI.

1.1.20“Identified Patient” has the meaning set forth in Section 3.1.

1.1.21  “Indemnified Party” has the meaning set forth in Section 13.3.

1.1.22“Indemnifying Party” has the meaning set forth in Section 13.3.

1.1.23“Initial Term”  has the meaning set forth in Section 7.1.

1.1.24“Liability” has the meaning set forth in Section 13.1.





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 3 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

1.1.25“Milestone Fee” has the meaning set forth in Section 6.3.

1.1.26“Named Indication” has the meaning set forth in the Recitals.

1.1.27“Order to Approval” refers to the order in which a PARP inhibitor drug
candidate targeting the Clovis Target Alterations for the Named Indication is
Approved in the U.S., regardless of whether the drug candidate’s mechanism of
action is solely PARP inhibition or includes PARP inhibition. The first such
drug candidate to be Approved shall be the “first” in the Order to Approval.

1.1.28“PARP” has the meaning set forth in the Recitals.

1.1.29“Participating Patients” means those cancer patients being treated at
Participating Study Sites and willing to participate in the Strata Trial, that
have executed a Patient ICF as confirmed by the Provider or the Participating
Study Site in the test request to Strata Oncology.

1.1.30“Participating Study Sites” has the meaning set forth in the Recitals.

1.1.31“Participating Study Sponsors” has the meaning set forth in the Recitals.

1.1.32“Parties” has the meaning set forth in the title paragraph.

1.1.33“Party” has the meaning set forth in the title paragraph.

1.1.34“Patient ICF” means an informed consent form relating to the participation
in the Strata Trial, in the form provided to Clovis, as it may be amended from
time to time as described in Section 3.3.

1.1.35“Patient Identification Process” has the meaning set forth in Section 3.1.

1.1.36“PHI” means protected health information, as defined in the Health
Insurance Portability and Accountability Act of 1996, as amended, and the
federal regulations promulgated by the U.S. Department of Health and Human
Services (“HHS”) at 45 C.F.R. Parts 160, 162 and 164 (“HIPAA”).

1.1.37“Provider” means a Participating Patient’s healthcare provider or
physician.

1.1.38“Receiving Party” has the meaning set forth in Section 8.1.

1.1.39“Renewal Term”  has the meaning set forth in Section 7.1.

1.1.40“Representatives” means, with respect to a Party, such Party’s Affiliates,
and its and their respective officers, directors, employees, agents,
contractors, advisors, investors and legal counsel.





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 4 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

1.1.41  “Strata Contributed Patients” means the total number of Strata Enrolled
Patients for whom data is included in the registration efficacy dataset in the
Submission for Approval of the Clovis Drug Candidate for the Named Indication. 

1.1.42“Strata Enrolled Patient” has the meaning set forth in Section 4.2.

1.1.43“Strata Enrolled Patient Contribution” is the percentage derived from
dividing the total number of Strata Contributed Patients by the Total Enrolled
Patients.

1.1.44“Strata Enrolled Patient Contribution Factor” is the product of
multiplying 100 by the quotient derived from dividing the total number of Strata
Contributed Patients by the Total Enrolled Patients.

1.1.45“Strata Indemnified Party” has the meaning set forth in Section 13.1.

1.1.46“Strata Oncology Intellectual Property” has the meaning set forth in
Section 9.2.2.

1.1.47“Strata Oncology Assay” has the meaning set forth in the Recitals.

1.1.48“Strata Oncology Testing Services” has the meaning set forth in the
Recitals.

1.1.49“Strata Oncology” has the meaning set forth in the title paragraph.

1.1.50“Strata Partner Test Report” means the Strata Oncology Assay test results
in the form attached hereto as Schedule D obtained for a Participating Patient,
excluding PHI.

1.1.51“Strata Partnered Trial” has the meaning set forth in the Recitals.

1.1.52“Strata Trial” means the clinical protocol STR-001-001 titled “An
Observational Study Profiling Biospecimens from Cancer Patients to Screen for
Molecular Alterations”, as such protocol may be amended from time to time.

1.1.53“Strata Trial Collaboration” has the meaning set forth in the Recitals.

1.1.54“Submission” means the submission of a new drug application or
supplemental new drug application with the FDA.

1.1.55“Target Exclusivity” has the meaning set forth in Section 5.0.

1.1.56“Term”  has the meaning set forth in Section 7.1.

1.1.57“Third Party” means any person, corporation or entity other than Strata
Oncology and its Affiliates, and Clovis and its Affiliates.





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 5 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

1.1.58“Total Enrolled Patients” means the total number of patients included in
the registration efficacy dataset in the Submission for Approval of the Clovis
Drug Candidate for the Named Indication excluding those who enrolled in any
study in the registration dataset that is not a Clovis Trial.

1.1.59“Tissue Samples” means human formalin-fixed paraffin-embedded (FFPE) tumor
tissue samples collected from Identified Patients by or on behalf of Strata
Oncology during the conduct of the Strata Trial Collaboration. 

1.1.60“U.S.” means the United States of America.

2.0       Development of Strata Trial Collaboration. Strata Oncology will use
commercially reasonable efforts to develop and expand the Strata Trial
Collaboration to the extent necessary to provide the services described herein
to Clovis.   In addition, Strata Oncology shall: (a) establish a clinical
laboratory facility that conforms to the requirements of CLIA and that is
certified as a CLIA laboratory facility for purposes of performing the Strata
Oncology Testing Services; (b) perform the Strata Oncology Testing Services for
Participating Patients following receipt of the corresponding Patient tissue
sample and test request from a Participating Study Site; and (c) conduct the
Patient Identification Process (as described below) with respect to the Clovis
Trials.

3.0       Patient Identification Process; Conduct of Strata Trial Collaboration.

3.1       Patient Identification Process.  During the Term, and as soon as
practicable upon completion of the Strata Oncology Testing Services for a
Participating Patient, Strata Oncology shall: (a) review such Full Strata Test
Report to determine whether the Participating Patient has any of the Clovis
Target Alterations; and (b) if such Participating Patient has any Clovis Target
Alterations for which Clovis has a Clovis Trial covering the Participating
Patient’s cancer indication as a Named Indication, resulting in a match to such
Clovis Trial (herein, such Participating Patient referred to as an “Identified
Patient”), provide to Clovis and the Identified Patient’s Provider such
information in accordance with the process as described on Schedule B (such
process, the  “Patient Identification Process”). As between the Parties, Clovis
shall be responsible for conducting the clinical eligibility screening for any
Identified Patients seeking enrollment in a Clovis Trial. In addition, during
the Term, Strata Oncology agrees to periodically (at least once per calendar
quarter or a frequency later agreed upon by the Parties) follow-up with any
Participating Study Sites that have Identified Patients, as set forth on
Schedule B.  

3.2       Process and Materials.  The Parties agree to conduct the activities
and follow the Patient Identification Process as described in Schedule B hereto
in all material respects.  Clovis shall be responsible for providing Strata
Oncology with current information and materials about the Clovis Trials, as
specified in Schedule B, for the purpose of sharing such information with the
Provider and Clovis shall be responsible for notifying Strata Oncology of any
material modifications or updates to such information.  Clovis shall provide
Strata Oncology with the initial Clovis Trial information within thirty (30)
days of the Effective Date.  Strata Oncology shall use commercially reasonable
efforts to include any updates in the information and materials about the





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 6 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Clovis Trials required due to changes in the Clovis Trials in the information
provided to the Provider, but shall not be responsible for the accuracy, or
completeness of such information about the Clovis Trials.  Strata Oncology shall
not provide any additional information about the Clovis Trials to a Provider
unless mutually agreed by Strata Oncology and Clovis.  Strata Oncology shall be
responsible for providing Clovis with current information and materials about
the Strata Trial Collaboration, as specified in Schedule B, and Strata Oncology
shall be responsible for notifying Clovis of any material modifications or
updates to such information.  Clovis shall not be responsible for the accuracy,
completeness or current status of such information about the Strata Trial
Collaboration.

3.3       Informed Consents.  Strata Oncology shall ensure that each Identified
Patient has signed a Patient ICF which: (a) has been approved by the appropriate
Institutional Review Board (“IRB”) and complies with all applicable regulatory
requirements, including 21 C.F.R Part 56, prior to commencing the Strata Trial;
(b) includes the patient’s written authorization to use and disclose health
information (including PHI) for research in accordance with HIPAA; (c) includes
the patient’s written authorization to the collection and use of the patient’s
Tissue Samples as contemplated hereunder; and (d) will include all other
consents required for Strata Oncology to provide Clovis with the Tissue Samples
and any other information and assistance contemplated in this Agreement.  Strata
Oncology has provided Clovis with a copy of its current (as of the Effective
Date) form of Patient ICF and will submit any proposed modifications to the form
Patient ICF to Clovis for its review and comment.  Strata Oncology agrees to
consider any comments that Clovis provides to Strata Oncology in good faith
prior to implementing any changes to the form Patient ICF.

3.4       Tissue Samples.  Strata Oncology shall use commercially reasonable
efforts to obtain Tissue Samples for Participating Patients that will allow for
Strata Oncology to perform the Strata Oncology Testing Services and retain a
portion of the Tissue Sample for Clovis to use in accordance with this Section
3.4.  If Strata Oncology has reserved a portion of the Tissue Sample following
its testing and, at Clovis’ request, with respect to any such Tissue Sample, and
to the extent consistent with Applicable Law, Strata Oncology shall provide
Clovis with confirmation that all necessary approvals and informed consents have
been obtained with respect to such Tissue Sample.  Clovis shall be authorized to
use such reserved Tissue Samples solely to conduct any additional testing that
is contemplated by the clinical protocol for the Clovis Trials and authorized
under Clovis’ patient informed consent for such Clovis Trials or the Patient ICF
for the Strata Trial.

3.5       Regulatory Investigations, Inspections and Audits.   Strata Oncology
shall provide Clovis with prompt notice of any governmental or regulatory
investigations, review, audit or inspection of any of its facilities or, if
known, of any Provider or Participating Study Sites involved in the Strata Trial
Collaboration from which any of the Identified Patients were referred to Strata
Oncology, to the extent that such review, audit or inspection is reasonably
expected to adversely affect Strata Oncology’s ability to perform its
obligations under this Agreement.  Strata Oncology shall provide Clovis with the
results of any review, audit or inspection to the extent such results





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 7 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

pertain to the Strata Oncology Assay, Tissue Sample, any Identified Patient and
would adversely affect Strata Oncology’s ability to perform its obligations
under this Agreement.

4.0       Reports. 

4.1       Strata Oncology shall deliver to Clovis on a calendar quarterly basis,
and within thirty (30) calendar days following the end of the applicable
calendar quarter, written summaries containing the information as outlined in
the attached Schedule B.

4.2       Any Identified Patient enrolled in a Clovis Trial shall be a
“Strata Enrolled Patient” for purposes of this Agreement, unless such
patient [***]. Clovis shall deliver to Strata Oncology on a calendar quarterly
basis, and within thirty (30) calendar days following the end of the applicable
calendar quarter, written summaries containing the information as outlined in
the attached Schedule B. 

4.3       Clovis shall also deliver such additional reports and information set
forth on Schedule B in a timely manner, including the status of Strata Enrolled
Patients, to allow Strata Oncology to have current information about the number
of Strata Enrolled Patients, Strata Contributed Patients and the Total Enrolled
Patients with respect to Clovis’ payment obligations under Section 6.  

4.4       Representatives of Strata Oncology and Clovis will meet in person, by
telephone or such other means as mutually agreed to and arranged by the parties,
no less frequently than once per quarter, for the purpose of discussing the
matters set forth in the quarterly reports and such other topics relating to
this Agreement. Strata Oncology and Clovis shall cooperate in good faith to
attempt to resolve any outstanding issues on an informal basis.  Clovis shall
provide Strata Oncology with prompt written notice, as soon as possible and in
any event within [***], in the event it ceases enrollment in any Clovis Trial,
whether on a temporary or permanent basis, including the reason for such
enrollment cessation.  Clovis shall provide Strata Oncology with prompt written
notice in the event such Clovis Trial resumes enrollment, including reasons for
resuming enrollment. Clovis shall provide Strata Oncology with prompt notice,
and in any event within , upon the Submission of the Clovis Drug Candidate and
upon the Approval of the Clovis Drug Candidate, in each case for use with
respect to the Named Indication. 

5.0       Clovis Trials; Target Exclusivity. 

5.1       The Parties agree that the Clovis Trials shall be considered a part of
the Strata Partnered Trials hereunder.  During the Term, (a) the Clovis Target
Alterations for the Named Indication shall be reserved exclusively for Clovis
with respect to the Strata Trial Collaboration and Strata Oncology shall provide
matching trial information regarding the Clovis Trials to the Providers of all
Identified Patients for the purpose of potentially participating in a Clovis
Trial; and (b) Strata Oncology shall not provide or grant any other
Participating Study Sponsor with any clinical trial matching information
relating to the same target alterations and cancer indications as Clovis (i.e.,
the Clovis Target Alterations for the Named Indication) (herein, collectively
referred to as “Target Exclusivity”). Notwithstanding anything to the contrary
in this Agreement, the





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 8 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Parties acknowledge and agree that (i) the decision as to whether an Identified
Patient will participate in any clinical study, including the Clovis Trials,
will be made solely by an Identified Patient and his or her Provider, in the
exercise of such Provider’s medical judgment, and neither Party shall attempt
improperly to influence such decision; and (ii) Strata Oncology shall not be
prohibited from also providing to Identified Patients who have other oncogenic
mutations in addition to any Clovis Target Alterations information regarding
Third Party clinical studies targeting only such other oncogenic mutations (and
not any of the Clovis Target Alterations), and providing the relevant Provider
information for such Identified Patients to Third Parties that may be conducting
clinical studies targeting only such other oncogenic mutations (and not any of
the Clovis Target Alterations) and only if such Third Party is, at that time, a
Participating Study Sponsor.

5.2        [***]. 

5.3        Upon written amendment of this Agreement, whether pursuant to Section
5.2 or otherwise, Clovis and Strata Oncology may expand the Clovis Target
Alterations to include additional oncogenic driver mutations and may expand the
Clovis Trials to include additional trials or other cancer indications. Any such
amendment shall address, if applicable, other modifications to this Agreement,
including but not limited to any revisions to the compensation terms set forth
in Section 6, as a result of such expansion of the agreed upon Clovis Trials
and/or Clovis Target Alterations.  Schedule A shall be updated as agreed to by
the Parties to reflect the current status of any Clovis Trials, including the
relevant cancer indications with respect to any Clovis Trial, which shall then
become part of the “Named Indications” subject to the terms of this
Agreement.  Only those Clovis Trials listed on Schedule A, as it may be amended
from time to time, including the expansion of the Named Indications or the
Clovis Target Alterations, shall be considered Clovis Trials for purposes of
this Agreement.

5.4      Strata Oncology acknowledges that Clovis may enroll patients in the
Clovis Trials that are identified by Clovis from its pre-screening protocol
activities or from one or more third parties, in each case outside of the Strata
Trial Collaboration.

6.0      Compensation.  In consideration of the rights granted to Clovis and
obligations undertaken by Strata Oncology in this Agreement, Clovis shall pay
Strata Oncology as follows:

6.1      Upfront Fee.  On the Effective Date, Clovis shall pay Strata Oncology
on a one-time basis a fee in the amount of [***].

6.2      Enrollment Fees.  Clovis shall pay Strata Oncology a fee of [***] for
each Strata Enrolled Patient[***].

6.3      Approval Milestone.  Clovis shall pay Strata Oncology a one-time fee
upon the first Approval of the Clovis Drug Candidate for use for the Named
Indication, which fee shall be based on the Order to Approval of the Clovis Drug
Candidate (the “Milestone Fee”).  Clovis shall not be obligated to pay the
Milestone Fee unless the Strata Enrolled Patient Contribution is at least





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 9 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

[***].  If the Strata Enrolled Patient Contribution is at least [***], then
Clovis shall pay the Milestone Fee to Strata Oncology as follows:

6.3.1       First Approval.  If the Clovis Drug Candidate’s Order to Approval is
first, then the Milestone Fee shall be equal to [***].

6.3.2       Second Approval.  If the Clovis Drug Candidate’s Order to Approval
is second, then the Milestone Fee shall be equal to [***].

6.3.3       Third Approval.  If the Clovis Drug Candidate’s Order to Approval is
third, then the Milestone Fee shall be equal to [***].

6.3.4       The table set forth on Schedule C sets forth examples of the
calculation of the Milestone Fee at different levels of Order to Approval and
Strata Enrolled Patient Contribution. This table is for illustration purposes
only and any Milestone Fee shall be calculated pursuant to this Section 6.3.

6.4      No Other Compensation.  Each Party hereby agrees that the terms of this
Agreement fully define all consideration, compensation and benefits, monetary or
otherwise, to be paid, granted or delivered by one Party to the other Party in
connection with the transactions contemplated herein.  Neither Party previously
has paid or entered into any other commitment to pay, whether orally or in
writing, any of the other Party’s employees, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transaction contemplated herein.

6.5      Maintenance of Records; Audit.  

6.5.1       By Strata Oncology.  For a period beginning on the Effective Date
until [***] (the “Clovis Audit Period”), Clovis shall maintain and shall cause
its Affiliates to maintain complete and accurate books and records that Clovis
maintains in the ordinary course of its business as necessary to allow the
accurate calculation of payments due to Strata Oncology hereunder. Once per
calendar year during the Clovis Audit Period, Strata Oncology shall have the
right to engage an independent public accounting firm selected by Strata
Oncology and reasonably acceptable to Clovis, at Strata Oncology’s expense,
which shall have the right to conduct a single examination in confidence
(subject to all obligations under Section 8 hereof) of the relevant Clovis
records as may be reasonably necessary to determine and/or verify the number of
Strata Enrolled Patients, Strata Contributed Patients and the Total Enrolled
Patients.  Such examination shall be conducted during Clovis’ normal business
hours, after at least thirty (30) days prior written notice to Clovis and shall
take place at the Clovis facility(ies) where such records are maintained.  In
the event the report reflects an under-payment by Clovis hereunder, Clovis shall
promptly (but in no event later than thirty (30) days after Clovis’ receipt of
the independent auditor’s report) make payment to Strata Oncology of any
short-fall  In the event that there was an over-payment by Clovis hereunder,
Strata Oncology shall promptly (but in no event later than thirty (30) days
after Strata Oncology’s receipt of the independent auditor’s report so





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 10 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

correctly concluding) refund to Clovis the excess amount.  In the event any
payment by Clovis shall prove to have been incorrect by more than [***] to
Strata Oncology’s detriment, Clovis will pay the reasonable fees and costs of
Strata Oncology’s independent auditor for conducting the audit.  

6.5.2       By Clovis.  During the Term, Strata Oncology shall maintain and
shall cause its Affiliates to maintain complete and accurate books and records
that Strata Oncology maintains in the ordinary course of its business as
necessary to document its compliance with the requirements of this Agreement to
provide the Strata Partner Test Reports to Clovis and with respect to its
representations and obligations pursuant to Sections 10, 11 and 12 hereof
applicable to Strata Enrolled Patients or a Participating Site that is also a
Clovis Trial site.  Not more than once per calendar year during the Term, Clovis
shall have the right, at its expense, to examine in confidence (subject to all
obligations under Section 8 hereof) the relevant Strata Oncology records as may
be reasonably necessary to verify its compliance with the foregoing. 

6.6      Invoices; Payments.  Strata Oncology shall deliver written invoices to
Clovis for amounts due under Sections 6.2 and 6.3 above, based on the reports
delivered by Clovis to Strata Oncology containing the status of Enrolled Clovis
Patients, the Total Enrolled Patients and the Clovis Drug Candidate. Strata
Oncology may submit monthly invoices with respect to fees payable [***] pursuant
to Section 6.2 [***]. With respect to the invoice for the Milestone Fee under
Section 6.3, Strata Oncology shall note the calculation method and the Strata
Enrolled Patient Contribution.  Clovis shall pay the amounts set forth in each
such invoice within [***] of the date of the invoice. In the event that Clovis
fails to provide Strata Oncology with the necessary information to prepare the
invoices, or the Clovis reports are in error, Strata Oncology may send
additional and/or corrected invoices once the information is received and/ or
corrected, or combine such additional payments with the next invoice. 

7.0      Term and Termination.

7.1      Term.  The term of this Agreement will begin on the Effective Date and
will remain in effect until the three (3) year anniversary of the Effective Date
(the “Initial Term”), unless earlier terminated in accordance with this
Agreement.    This Agreement shall automatically renew for successive additional
one-year terms (each, a “Renewal Term” and together with the Initial Term, the
“Term”) unless either Party provides written notice to the other Party of its
election not to renew the Agreement at least sixty (60) days prior to the
expiration of the Initial Term or any Renewal Term, as applicable.

7.2      Termination.  Notwithstanding the foregoing, (a) either Party may
terminate this Agreement upon [***] advance written notice to the other Party,
provided that the effective date of termination of this Agreement shall be no
earlier than [***]; (b) either Party may terminate this Agreement upon written
notice with immediate effect (i) for any breach of this Agreement or any
representation or warranty herein by the other Party that remains uncured for
[***] following





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 11 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

written notice from the non-breaching Party; (ii) if reasonably determined by
such Party that the performance of this Agreement may contravene any law or
regulation or pursuant to Section 12; or (iii) if the other Party becomes the
subject of a voluntary or involuntary petition in bankruptcy or proceeding
relating to insolvency, receivership, liquidation, or composition for the
benefit of creditors; (c) Strata Oncology may terminate this Agreement upon
[***] written notice if Clovis ceases enrollment in all of the Clovis Trials for
a continuous period [***] or completes enrollment in all of the Clovis Trials;
and (d) Clovis may terminate this Agreement upon [***] written notice if Strata
Oncology closes the Strata Trial Collaboration for a continuous period of
[***].  In the event Clovis ceases enrollment of Identified Patients for a
continuous period of [***] in one or more Clovis Trials, or Clovis notifies
Strata Oncology of its intention to stop a Clovis Trial based on an unacceptable
level of clinical activity or for any other reason, or Clovis completes
enrollment in one or more Clovis Trials, Strata Oncology may terminate that
portion of the Agreement, including the Target Exclusivity, that relates to such
Clovis Trial(s) (specifying the Named Indication(s), as applicable) by providing
Clovis with [***] written notice, in which case Schedule A shall be amended to
remove the applicable Clovis Trial and/or specified Named Indication(s), as
applicable; provided that Strata Oncology shall not be permitted to cause such
termination if Clovis opens a new clinical study targeting the same Clovis
Target Alterations within such [***] period that is for the same Named
Indication(s) or a subset of the indications covered by the applicable Clovis
Trial and provides written notice to Strata Oncology within such [***] period.

7.3      Survival.  Sections 6.3, 6.5, 7.3,  8,  9,  10,  11,  12,  13,  14,  15
and 16 shall survive the expiration (and any termination) of this Agreement.  In
addition, the Clovis payment obligations contained in Section 6.2 shall survive
with respect to any such payments accrued and unpaid at the time of termination
with respect to a Strata Enrolled Patient or with respect to the Patent
Identification Process performed by Strata Oncology prior to termination which
results in a Strata Enrolled Patient following termination, except to the extent
that termination occurred pursuant to Section 7.2(b)(ii) and, in the opinion of
counsel to the terminating party, any such payments could reasonably be expected
to violate any Applicable Laws. In addition, Clovis’ reporting obligations under
Section 4.2 shall survive for the purpose of providing information to Strata
Oncology with respect to any surviving payments under Sections 6.2 and 6.3.

8.0      Confidentiality

8.1      Confidential Information. For purposes of this Agreement, a Party whose
Confidential Information is disclosed hereunder is the “Disclosing Party” and a
Party to whom Disclosing Party’s Confidential Information is disclosed hereunder
is a “Receiving Party”.

8.2Restrictions on Disclosure and Use.  Each Party agrees that at all times, and
notwithstanding any termination or expiration of this Agreement, it will hold in
strict confidence and not publish, disseminate, or otherwise disclose to any
Third Party Disclosing Party’s Confidential Information without the written
consent of such Disclosing Party.  Notwithstanding the foregoing, a Receiving
Party may disclose Confidential Information solely to its Representatives with a
need to know such Confidential Information as required to perform this
Agreement, and only after such Representatives have been advised of the
confidential nature of such information and are bound by obligations of
confidentiality with respect to such Confidential





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 12 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Information that are substantially similar to the terms of this Agreement.  Each
Receiving Party may use the Confidential Information of Disclosing Party only to
the extent required to perform its obligations under this Agreement.  Each Party
shall be responsible for any breach of this Agreement by its respective
Representatives.  Each Party’s obligations of confidentiality and non-use under
this Agreement will survive termination or expiration of this Agreement for
[***] after such termination or expiration; provided that any Confidential
Information that comprises the trade secrets of a Disclosing Party under
Applicable Law shall remain subject to these terms for the maximum time period
allowed under Applicable Law, subject to Section 8.3, and provided further that
the terms of any payments under Section 6 shall remain confidential.

8.3      Information Not Treated as Confidential Information. Confidential
Information shall be deemed not to include information disclosed by Disclosing
Party hereunder that a Receiving Party can demonstrate, by competent written
proof: (a) is publicly known at the time of disclosure hereunder; (b) hereafter
becomes publicly known through no act or failure to act on the part of the
Receiving Party; (c) is already known by the Receiving Party free of any
obligation of confidence in favor of Disclosing Party at the time of disclosure;
(d) is hereafter disclosed to the Receiving Party by a Third Party as a matter
of right and without restriction on disclosure in favor of Disclosing Party; or
(e) is developed independently by the Receiving Party’s employees who were
unaware of and did not have access to such Confidential Information.

8.4      Non-Prohibited Disclosures.  Notwithstanding any other provision of
this Agreement, a Receiving Party’s disclosure of Confidential Information of
Disclosing Party shall not be prohibited if such disclosure:  (a) is in response
to a valid order of a court or other governmental body, provided that the
Receiving Party provides the Disclosing Party with prior written notice of such
anticipated disclosure in order to permit such Disclosing Party to seek a
protective order or other confidential treatment of such Confidential
Information; or (b) is otherwise required by Applicable Law; provided that the
Receiving Party provides the Disclosing Party with reasonable prior written
notice of such disclosure and makes a reasonable effort to obtain, or to assist
the Disclosing Party in obtaining, a protective order preventing or limiting the
disclosure and/or requiring that the Confidential Information so disclosed be
used only for the purposes for which the order was issued, or for which the law
required.  In addition, notwithstanding the foregoing, Clovis shall have the
unrestricted right to publish, present or otherwise publicly disclose the
results of the Clovis Trials; provided that, Clovis shall not have to right to
publish, present or otherwise publicly disclose any reports provided by Strata
Oncology to Clovis under this Agreement, including any unpublished information
regarding the Strata Trial, the Strata Oncology Assay, or the Strata Oncology
Testing Services without the prior written consent of Strata Oncology, which
shall not be unreasonably withheld. 

8.5      Public Announcements.  No Party to this Agreement shall make, or cause
to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby without the prior written
consent of the other Party, not to be unreasonably withheld or delayed, except
as may be required by law or the requirements of any national securities
exchange, in which case the Party proposing to issue such press release or make
such public announcement shall consult in good faith with the other Party before
issuing any such press





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 13 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

release or making any such public announcement. The Parties shall cooperate as
to the timing and content of any such press release or public announcement.

9.0       Intellectual Property.

9.1       Background Intellectual Property.  All intellectual property rights,
including without limitation patents, copyrights, trademarks, and trade secrets,
of a Party (for purposes of this Section 9, the “First Party”) existing as of
the Effective Date, or developed through such First Party’s efforts outside of
and independently of this Agreement and the Strata Trial Collaboration, and
without use of or reference to the other Party’s Confidential Information, shall
remain the sole and exclusive property of the First Party.

9.2       Developed Intellectual Property.  

9.2.1       Clovis Drug Intellectual Property.  As between Strata Oncology and
Clovis, all right, title and interest in and to all inventions and other
intellectual property conceived, generated, developed and/or made by or on
behalf of either Party solely or jointly with the other Party and/or a Third
Party in connection with or in the performance of the Strata Trial Collaboration
that relate or are directed to, or that cover, a Clovis Drug Candidate,
including without limitation its composition, manufacture and/or use, or any of
the Clovis Trial(s) (other than data included in any of the Strata Partner Test
Reports which will be subject to the provisions of Section 9.2.2 hereof) (the
“Clovis Drug Intellectual Property”) are the exclusive property of and shall be
owned solely by Clovis, and Clovis shall have the full and exclusive right to
exploit such Clovis Drug Intellectual Property without the consent of, or any
obligation to account to, Strata Oncology with respect thereto.  Strata Oncology
hereby assigns, and shall cause its Affiliates and Representatives to assign, to
Clovis all right, title and interest in and to Clovis Drug Intellectual Property
to effectuate Clovis’ sole and exclusive ownership thereof. Clovis hereby grants
to Strata Oncology a limited, non-exclusive, royalty-free license to use all
Clovis Drug Intellectual Property solely for purposes related to the performance
of this Agreement, the Strata Trial and the Strata Trial Collaboration, and/or
for the development and commercialization of the Strata Oncology Assays.

9.2.2       Strata Oncology Intellectual Property.  As between Strata Oncology
and Clovis, all right, title and interest in and to all inventions and other
intellectual property conceived, generated, developed and/or made by or on
behalf of either Party solely or jointly with the other Party and/or a Third
Party in connection with or in the performance of the Strata Trial Collaboration
that relate or are directed to, or that cover, the Strata Oncology Assay or the
Strata Oncology Testing Services, including any and all information and data
generated by Strata Oncology in the performance of the Strata Oncology Testing
Services (the “Strata Oncology Intellectual Property”) are the exclusive
property of and shall be owned solely by Strata Oncology, and Strata Oncology
shall have the full and exclusive right to exploit such Strata Oncology
Intellectual Property without the consent of, or any obligation to account to,
Clovis with respect thereto.  Clovis hereby assigns, and shall cause its
Affiliates and Representatives to assign, to Strata Oncology all right, title 





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 14 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

and interest in and to Strata Oncology Intellectual Property to effectuate
Strata Oncology’s sole and exclusive ownership thereof.  Strata Oncology hereby
grants to Clovis a limited, non-exclusive, royalty-free license to use the
Strata Partner Test Reports provided to Clovis and the quarterly reports
provided by Strata Oncology to Clovis pursuant to Section 4.1 solely for
purposes related to the performance of this Agreement and the Clovis Trial(s),
and/or for the development and commercialization of the Clovis Drug Candidate
and any Clovis Drug Product.

10.0      Representations, Warranties and Covenants

10.1      Strata Oncology represents, warrants and/or covenants that,
notwithstanding anything to the contrary herein: (a) that Strata Oncology shall
not perform any testing or activities relating to Tissue Samples and any other
patient samples tested with the Strata Oncology Assay not authorized by the
applicable Patient ICF; (b) Strata Oncology’s activities with respect to the
Strata Trial Collaboration and the Strata Oncology Assay will not infringe upon
any intellectual property or other rights of third parties; (c) it will conduct
the Strata Trial Collaboration and the Strata Oncology Testing Services in
compliance with all Applicable Laws; (d) it will not make any payments to any
healthcare provider (including Providers or Participating Study Sites) which are
in consideration for any referrals or other business; (e) no part of the
exchange by the Parties, or any Participating Study Site, of items or services
in connection with the Strata Trial Collaboration is intended to be for, nor
shall be construed as, an offer or payment made in exchange for any explicit or
implicit agreement to purchase, prescribe or recommend, or provide a favorable
formulary status for, any Strata Oncology or Clovis product or service; (f) it
does not and will not have a “financial relationship” with Providers or any
Participating Study Site within the meaning of 42 C.F.R. §411.354 subject to the
provisions of 42 C.F.R. §411.353; and (g) the performance by Strata Oncology of
its obligations under this Agreement shall not breach any agreement which (i)
obligates Strata Oncology to keep in confidence any confidential or proprietary
information of any Third Party,  or to refrain from competing, directly or
indirectly, with the business of any Third Party; or (ii) grants to any third
party exclusive rights to oncogenic driver mutations that conflict with the
Target Exclusivity herein, and Strata Oncology shall not disclose to Clovis any
such confidential or proprietary information. 

10.2      Clovis represents, warrants and/or covenants that, notwithstanding
anything to the contrary herein: (a) Clovis shall not perform any testing or
activities relating to Tissue Samples or other patient samples tested with the
Strata Oncology Assay not authorized by the applicable Patient ICF or other
authorization by the Identified Patient; (b) Clovis’ activities with respect to
the Clovis Trials and the Clovis Drug Candidate will not infringe upon any
intellectual property or other rights of third parties; (c) Clovis shall use the
information provided by Strata Oncology under this Agreement as a result of the
Strata Oncology Assay testing for the purpose of identifying and enrolling
patients in the Clovis Trials with respect to the Clovis Drug Candidate in
accordance with the terms of this Agreement and not for other purposes,
including drug candidates or studies not covered by this Agreement; and (d) the
performance by Clovis of its obligations under this Agreement shall not breach
any agreement which obligates Clovis to keep in confidence any confidential or
proprietary information of any Third Party or to refrain from competing,
directly





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 15 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

or indirectly, with the business of any Third Party, and Clovis shall not
disclose to Strata Oncology any such confidential or proprietary information.

11.0      Anti-Corruption.  In performing their respective obligations
hereunder, Clovis and Strata Oncology acknowledge that their company policies,
and the policies of their respective Affiliates, require that such person’s
business and activities be conducted in conformance with Applicable Law.  By
signing this Agreement, Clovis and Strata Oncology each agree to conduct the
business and activities contemplated herein in a manner which is consistent and
compliant with Applicable Law, with good business ethics, and with their
respective company policies applicable to such activities.  Specifically, Clovis
and Strata Oncology each agree that it has not and will not, and covenants that
its Representatives have not and will not, in connection with the performance of
this Agreement, directly or indirectly, make, promise, authorize, ratify or
offer to make, or take any action in furtherance of, any payment or transfer of
anything of value for the purpose or effect of (a) influencing, inducing or
rewarding any act, omission or decision to secure an improper advantage, or of
improperly assisting it in obtaining or retaining business for it or the other
Party, or in any way that would violate Applicable Law or with the purpose or
effect of public or commercial bribery; or (b) influencing, inducing or
rewarding any act, omission or decision with respect to the referral of any
good, service, or item for which payment may be made in whole or in part under a
federal or state health care program in any manner that would violate Applicable
Law

12.0      Representations and Covenants Regarding Healthcare Programs.  Strata
Oncology and Clovis each represents and warrants to the other Party, as of the
Effective Date, that neither it nor any of its Representatives performing any
activities with respect to this Agreement has been debarred under Section 306(a)
or (b) of the Federal Food, Drug and Cosmetic Act, excluded from participation
in any government healthcare program, convicted of any offense defined in 42
U.S.C. Section 1320a-7, or disqualified as a clinical investigator pursuant to
21 C.F.R Section 312.70 or 812.119 and no debarred, excluded or disqualified
person will in the future be utilized by such Party in connection with any work
to be performed in connection with the Strata Trial Collaboration.  If at any
time after execution of this Agreement, a Party becomes aware that it or any of
its Representatives performing any activities with respect to this Agreement is,
or is threatened with being, debarred, excluded or disqualified, such Party
hereby certifies that it will promptly notify the other Party in writing,
whereupon such other Party may terminate this Agreement upon written notice to
such Party. 

13.0      Indemnification. 

13.1      Indemnification by Clovis.  Clovis will indemnify, defend and hold
harmless Strata Oncology, its Affiliates, and each of its and their respective
employees, officers, directors and agents (each, a “Strata Indemnified Party”)
from and against any and all liability, loss, damage, expense (including
reasonable attorneys’ fees and expenses) and cost (collectively, a “Liability”)
which the Strata Indemnified Party may be required to pay to one or more Third
Parties or incurred in connection with any and all suits, investigations, claims
or demands of Third Parties (collectively, “Third Party Claims”) to the extent
resulting from or arising out of: (a) the conduct of the Clovis Trials, on
behalf of or under authority of, Clovis; (b) the research, development and/or





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 16 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

commercialization of the Clovis Drug Product by, on behalf of or under authority
of, Clovis; and/or (c) the breach or violation of [***]; except in each case, to
the extent caused by [***].

 

13.2      Indemnification by Strata Oncology.  Strata Oncology will indemnify,
defend and hold harmless Clovis, its Affiliates, and each of its and their
respective employees, officers, directors and agents (each, a “Clovis
Indemnified Party”) from and against any Liability which the Clovis Indemnified
Party may be required to pay to one or more Third Parties or incurred in
connection with any and all Third Party Claims to the extent resulting from or
arising out of (a) the conduct of the Strata Trial Collaboration and/or the
Strata Oncology Testing Services by, or on behalf of or under authority of,
Strata Oncology;  (b) the breach of any agreement between Strata Oncology and
any Third Party that is part of the Strata Trial Collaboration, including
agreements with any Participating Study Sponsors or Participating Study Sites;
and/or (c) the breach or violation of [***]; except in each case, to the extent
caused by [***].

 

13.3      Procedure.  Each Party will provide prompt written notice to the other
in the event it becomes aware of a Third Party Claim for which indemnification
may be sought hereunder; provided, however, that failure to give prompt written
notice will not relieve the Indemnifying Party of any liability or obligation
hereunder, except to the extent it has suffered actual material prejudice due to
such failure.  In case any proceeding (including any governmental investigation)
shall be instituted involving any Party in respect of which indemnity may be
sought pursuant to this Section 13, such Party (the “Indemnified Party”) shall
promptly notify the other Party (the “Indemnifying Party”) in writing.  With
fifteen (15) days after delivery of such notification, the Indemnifying Party
may, upon written notice thereof to the Indemnified Party, assume control of the
defense of such Third Party claim with counsel reasonably satisfactory to the
Indemnified Party and control the disposition or settlement thereof (including
all decisions relative to litigation, appeal, and settlement, subject to this
Section 13.3).  The Indemnified Party shall cooperate fully with the
Indemnifying Party in such defense.  If the Indemnifying Party does not assume
control of such defense, the Indemnified Party shall control such defense.  The
Party not controlling such defense may participate therein at its own expense;
provided the Indemnified Party shall bear the expense if the named parties to
any such proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would, in the written opinion of counsel to the Indemnified
Party, be inappropriate due to actual or potential conflicts of interests
between them.  All such fees and expenses shall be reimbursed as they are
incurred, and provided reasonable documentation along with an invoice is
provided.  The Indemnifying Party shall not be liable for any settlement of any
proceeding affected without its prior written consent, but if settled with such
prior written consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any liability by reason of such settlement or judgment.  The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which the
Indemnified Party is, or arising out of the same set of facts could have been, a
party and indemnity could have been sought hereunder by the Indemnified Party,
unless there is no finding or admission of any violation of law or rights of any
person, the sole relief is monetary damages that are paid in full by the
Indemnifying Party and the Indemnified Party shall have no liability or
obligation with respect thereto.





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 17 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

13.4      Insurance.  Each Party acknowledges that they each maintain and shall,
maintain adequate insurance for liability insurance adequately covering such
Party’s obligations under this Agreement, including insurance that is required
by Applicable Law. Upon request by the other Party, each Party shall provide to
the other Party a certificate of insurance constituting evidence of its
insurance coverage.

 

13.5      Limitations.  No Party shall be liable under this Agreement for any
punitive, special or indirect damages or loss of business reputation, including
indirect or consequential relating to the breach or alleged breach of this
Agreement; except to the extent a Party is subject to a Liability relating to a
Third Party arising from an indemnified matter hereunder, in which case any
punitive, incidental, consequential, special or indirect damages actually
awarded in such judgment to a Third Party will be included within the definition
of Liability.

 

14.0      Governing Law; Jurisdiction.  This Agreement will be governed by and
construed in accordance with the laws of the state of Delaware, without regard
to or application of conflict of laws rules or principles. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the state or federal
courts of the United States of America located in the county of New Castle,
Delaware, and each Party irrevocably submits to the non-exclusive jurisdiction
of such courts in any such suit, action or proceeding. The Parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

15.0      General Provisions.  Neither Party may assign or transfer this
Agreement or any rights granted hereunder, by operation of law or otherwise,
without the other Party’s prior written consent, provided, however, that either
Party may assign this Agreement without such consent (a) to any of its
Affiliates; or (b) to a successor in connection with the merger, consolidation,
transfer or sale of all or substantially all of its assets or business to which
this Agreement relates. 





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 18 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Any attempted assignment or transfer not in compliance with the foregoing will
be void.  This Agreement will be binding on and inure to the benefit of
successors and permitted assigns.  Except as expressly set forth in this
Agreement, the exercise by either Party of any of its remedies under this
Agreement will be without prejudice to its other remedies under this Agreement
or otherwise.  All notices or approvals required or permitted under this
Agreement will be in writing and delivered by postage prepaid, overnight
nationally recognized courier service or United States Postal Service registered
or certified mail to the address set forth on the signature page.  The failure
by either Party to enforce any provision of this Agreement will not constitute a
waiver of future enforcement of that or any other provision.  Except as set
forth herein, any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by both Parties.  The
relationship between the Parties under this Agreement shall be that of
independent contractors and nothing in this Agreement shall be construed to
create a partnership, joint venture or agency relationship between the
Parties.  Neither Party will have the power to bind the other Party, or to make
any representations or commitments or incur obligations for or on behalf of the
other Party, without such other Party’s prior written consent.  If any provision
of this Agreement shall be held invalid, illegal or unenforceable, such
provision shall be enforced to the maximum extent permitted by law and the
Parties’ fundamental intentions hereunder, and the remaining provisions shall
not be affected or impaired.

16.0      Entire Agreement.  This Agreement is the complete and exclusive
understanding and agreement between the Parties regarding its subject matter,
and supersedes all proposals, understandings or communications between the
Parties, oral or written, regarding its subject matter.

17.0      Counterparts.  This Agreement, and any amendment hereto, may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery of a signed copy of this Agreement, or any amendment
hereto, by fax or e-mail (PDF format) shall have the same effect as delivery of
an original.

[Signature Page Follows]

 

 

 





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 19 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

 

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.



Clovis Oncology, Inc.

 

Strata Oncology, Inc.

 

 

 

 

 

 

By:

/s/ Patrick Mahaffy

 

By:

/s/ Catherine A. Sazdanoff

 

 

 

Name:

Patrick Mahaffy

 

Name:

Catherine A. Sazdanoff

 

 

 

Title:

President and CEO

 

Title:

Chief Business Officer

 

 

 

 

 

 

For purposes of Notice:

 

For purposes of Notice:

 

 

 

5500 Flatiron Parkway, Suite 100

 

8170 Jackson Road

Boulder, Colorado  80301

 

Ann Arbor, Michigan  48103

Attention:

General Counsel

 

Suite A

Phone:

313-625-5000

 

Attention: Catherine A. Sazdanoff

Fax:

 

 

Phone: 847-682-8369

Email:

pgross@clovisoncology.com

 

Fax: N/A

 

 

Email:Catherine.sazdanoff@strataoncolgy .com

 

 

 

 

 

 

 

 

Copy to:

 

 

 

 

 

Jaffe, Raitt, Heuer & Weiss, P.C.

 

 

27777 Franklin Rd., Suite 2500

 

 

Southfield, MI 48034

 

 

(248) 351-3000

 

 

Attention:  Sara Kruse

 

 

Email: skruse@jaffelaw.com





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 20 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Schedule A – Clovis Trials and Target Alterations

 

 

 

 

 

Clovis Drug Candidate

Clovis Target Alterations

Clovis Trial

 

Rucaparib

BRCA1, BRCA2, ATM

CO-338-052

NCT# NCT02952534

TRITON2: A Multicenter, Open-label Phase 2 Study of Rucaparib in Patients with
Metastatic Castration-resistant Prostate Cancer Associated with Homologous
Recombination Deficiency

Rucaparib

BRCA1, BRCA2, ATM

CO-338-063

NCT#: NCT02975934

TRITON3: A Multicenter, Randomized, Open-label Phase 3 Study of Rucaparib versus
Physician’s Choice of Therapy for Patients with Metastatic Castration-resistant
Prostate Cancer Associated with Homologous Recombination Deficiency





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 21 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

Schedule B

Strata-Clovis Patient Identification Process and Reports

 

1.Within thirty (30) days of the Effective Date, the parties will hold an
operational kick-off meeting at a mutually agreeable time and location to share
relevant information about respectively, the Strata Trial Collaboration and the
Clovis Trials, and discuss and address how best to implement the Clovis Trials
as part of the Strata Partnered Trials on an ongoing basis, including the
following:

 

a.Strata Oncology shall provide Clovis with:

i.     A current list of all of Strata Oncology’s Participating Study Sites, and
for each, the name of the Strata Trial principal investigator and clinical
coordinator and their contact information (name, address, phone, email).  Strata
Oncology to keep this list updated during the Term;

ii.    [***]

iii.   [***]

 

b.Clovis shall provide Strata Oncology with:

i.     A current list of all active Clovis Trial sites, and for each, the name
of the Clovis Trial principal investigator and clinical coordinator and their
contact information (name, address, phone, email) to the extent such information
is available to Clovis. During the Term, Clovis shall update the list promptly
upon any changes; and

ii.    [***]

 

2.During the Term and while the Clovis Trials are enrolling, Strata Oncology
shall perform the Strata Oncology Assay and generate a Full Strata Test
Report  (for the relevant Provider) for each sample and test request from
Participating Study Sites (provided that such sample is usable for testing), and
a Strata Partner Test Report (for Clovis) for each Identified Patient. The
Parties shall each send such information and take such actions as detailed in
Sections 3 to 8 below, known as the Patient Identification Process.  Strata
Oncology agrees that Clovis will be allowed to screen, using its own assay, any
Participating Patient who is referred to it by any Provider at a Participating
Study Site, and, if so, such Participating Patient shall not be considered a
Strata Enrolled Patient if [***].

 

3.As soon as practicable upon identification of a Identified Patient, Strata
Oncology shall send Clovis:

 

a.The Strata Partner Test Report for each Identified Patient;

b.Contact  information for the Identified Patient’s Provider (name, address,
phone/ email); and





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 22 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

c.[***]

 

4.When Strata Oncology sends the Full Strata Test Report for an Identified
Patient to the Provider, Strata Oncology shall also send the Provider:

 

a. Notification of the potential matching Clovis Trial(s);

b.The relevant Clovis Trial information as provided by Clovis and agreed by
Strata Oncology; and

c.Contact information for Clovis or Clovis’ CRO (as designated by Clovis) in the
event of other inquiries about the Clovis Trials from the Provider.

 

5.If the Provider’s Participating Study Site is not an active Clovis Trial site,
Clovis may review the site and consider activating the site as a Clovis Trial
study center on a case by case basis. 

 

6.As soon as practicable upon the screening and enrollment of any Identified
Patient, Clovis shall send Strata Oncology a written status of such Identified
Patients, including:

 

a.Total # Identified Patients

b.# of those who progressed to clinical screening for one or more Clovis Trial,

c.# of those eligible for enrollment

d.# Strata Enrolled Patients, and # Total Enrolled Patients ; and

e.[***]

 

7.[***]

 

8.Quarterly, for the prior quarter, the Parties shall send each other reports as
follows, which reports are due within thirty (30) days of the applicable quarter
and which information is to be used in the quarterly discussions between the
Parties:

 

a.Strata Oncology to Clovis: 

 

i.     Status of the Strata Trial Collaboration:

a.Updated list of Participating Study Sites

b.# (by Participating Study Site) of Participating Patients that have been
tested using the Strata Oncology Testing Services;

 

ii.    Total # (by Participating Study Site) of Identified Patients;

iii.   [***]

iv.   [***] 

 

b.Clovis to Strata Oncology: 





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 23 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

 

i.Status of Identified Patients identified by Strata Oncology, including

a.Total # Identified Patients,

b.# of those who progressed to clinical screening for a Clovis Trial;

c.# of those eligible for enrollment,

d.# Strata Enrolled Patients, and # Total Enrolled Patients, and

e.[***]

 

ii. [***]

a.[***]

b.[***]





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 24 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

 

Schedule C – Milestone Fee Sample Calculations

 

The following table is for illustrative purposes to provide examples of the
Milestone Fee at different levels of Order of Approval and Strata Enrolled
Patient Contribution.  [***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 25 of 26

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Execution Version

 

 

Schedule D – Strata Partner Test Report Format

 

 

 

 

 

 

 

Strata Oncology and Clovis – Strata Trial Collaboration Agreement - CONFIDENTIAL

Page 26 of 26

 

--------------------------------------------------------------------------------